Title: To Thomas Jefferson from Lucy Ludwell Paradise, 17 August 1788
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Paris August the 17th. 1788
          
          I hope you will pardon my troubling you with my Letters so often, but, Indeed, I do not know the reason, but when, I have the honour, and happiness of conversing with you, I cannot Speak often, what, I would wish to say, therefore it is that I am obliged to have recourse to this method to converse with Your Excellency. I have been turning in my mind what you mentioned to me, for one person to take the whole of the Debt upon themselves, and Indeed, could that person be found, who would do so, I know it to the best method. I was thinking if Count Antonio Barziza my Son in Law would take that upon him, it would be a very good thing for all parties. If your Excellency thinks what, I have said to be right, I should esteem it a favour if you would take the trouble to give me your advice upon it. But suppose he could not do it, does your Excellency know of any Person in England who would? I am certain by your wise, and good Counsels, not only myself will have reason to Bless you, but my dear Daughter and my Grand-Children. Inclosed I have left you the list of all the Debts of Mr. Paradise in England for your perusal. With submission to your Excellency, I think that as Colo. Nath. Burwell is not personally acquainted with the Creditors, the list can be of no use to him. To Dr. Bancroft and Mr. Anderson it is absolutely necessary as they are upon the Spot and know them. What happiness should I enjoy, could I see Mr. Paradise as thoughtful, regular, Active and Industrious as you are. For then I should begin to hope to see him bring back part of the Money he very foolishly spent in England. I do assure you my dear Sir I am not ambitious, what I want, is to see our affairs in a regular train to live a quiet regular Life and doing as much good as I can to those Friends, who when I stood in need of their advice and assistance, served me and my family with all their hearts. The Almighty as been pleased to raise up your Excellency to regulate my affairs so as to bring them into the train I could wish. He has also attached Mr. Paradise to you so, that he absolutely will not ask nor follow any persons advice except yours. This is the work of my God, I see it, and I believe it. Adieu My dear Sir And believe me to be with Gratitude Your Excellencies Humb. Servt. and Friend,
          
            
              Lucy Paradise
            
          
          
            P.S. I wish your Excellency would do one thing for me before I go to Italy, which is to get from Mr. Paradise a promise that he will let me in the Spring Summer and Autumn manage his affairs. For to tell you the truth in confidence he is not able hardly at those seasons of the year to write a common Note.
          
        